AO 440(Rev. 06'12) Summons in a Civil Aciion


                                    United States District Court
                                                                for llie

                                                    Eastern District of Virginia      Q

                         James Tolle




                           Plainlifffs)
                               V.                                          Civil Action No. I '-200x^3^2)
Governor Ralph Northern and the Commonwealth of
                     Virginia



                          Defendanl(s)


                                               SUMMONS IN A CIVIL ACTION


To:                                                   ^ortham c/0 OfficGofthe Governor (Capiloi Building)
                                      1000 Bank Street
                                      Richmond, VA 23218




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12(a)(2) or(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:           ,        „
                                      James Tolle
                                      11171 Soldiers Court
                                      Manassas, VA 20109




         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT
                                                                                   copy
Date:
                                                                                          Signature ofClerk or Deputy Clerk
